Citation Nr: 1723624	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for amblyopia of the left eye.

3.  Entitlement to service connection for bilateral nuclear cataracts of the eyes.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Army from October 1978 to April 1985. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  As set forth above, the claim is currently under the jurisdiction of the Roanoke RO

In June 2016 Board decision, the Veteran claim for service connection an eye disability to include amblyopia of the left eye was reopened and remanded by the Board.  The Board notes that the initial claim denied by the RO in November 2009 was characterized as a claim for "service connection for amblyopia, left eye, secondary to anisometropia and myopia (now claimed as blindness in eyes).  (Emphasis added).  In the Board's June 2016 remand, the claim was characterized as service connection for an eye disability, to include amblyopia of the left eye.  In the remand directives, the Board requested that the VA examiner delineate all left eye disabilities.  In the remand portion of the June 2016 decision the Board notes that "post-service clinical records which note additional disorders of the eyes, including nuclear cataracts.  VA has not yet obtained a medical opinion with respect to these additional eye disabilities." (Emphasis added).  Upon examination in July 2016, the Veteran eye disabilities included left eye epiphora, left eye amblyopia, and bilateral nuclear cataracts.  Service connection for the left eye epiphora disability was granted in a January 2017 rating decision and thus, this aspect of the claim is no longer before the Board. The other eye disabilities that were identified have been appropriately listed on the title page.

The issues of service connection for amblyopia of the left eye and service connection for bilateral nuclear cataracts of the eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Entitlement to service connection for a headache disability was granted by the RO in a January 2017 rating decision.


CONCLUSION OF LAW

Entitlement to service connection for a headache disability has been granted; therefore, the appeal with regard to this issue must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for a headache disability is dismissed, as service connection was granted for this disability in January 2017 from the date of claim in August 2009, and there remains no case or controversy as to this issue.  38 U.S.C.A. § 7105 (West 2014).


ORDER

Entitlement to service connection for a headache disability is dismissed.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim for amblyopia of the left eye and bilateral nuclear cataracts of the eyes.  

The July 2016 VA examination is inadequate on two bases.  First, the VA examiner provides an inaccurate factual premise in his rationale regarding the Veteran's left eye amblyopia when he wrote" on examination on October 13, 1978, the Veteran's visual acuity in the left eye was recorded as 20/50 with a diagnosis of amblyopia." (Emphasis added).  Upon review of this specific piece of evidence the Board found no diagnosis of amblyopia, which is important because October 13, 1978 was chronologically close to Veteran's entry into service on October 11, 1978.  Thus, the fact that the Veteran was provided an examination by an optometry clinic in October 1978 without a finding of amblyopia, contrary to the VA examiner's statement, renders the VA examiner's opinion as a whole of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  

Second, the Board notes that the Veteran's primary care physician provided a June 2010 correspondence which provided the statement that "[i]t is not unreasonable to thing think that  [amblyopia] started during the time he spent in the military."  This statement as to when amblyopia can occur contradicts an assumption on the part of the VA examiner as he wrote "[w]hen this occurs in early childhood, as is believed to be the case with this Veteran..."  Considering this contradiction, the Board reiterates that the Veteran's entrance examination did not include a notation of amblyopia of the left eye despite the fact that an optometry examination was provided to the Veteran, and thus, the VA examiner's belief alone, undercut by the June 2010 correspondence, is not sufficient to overcome the presumption of soundness.  38 C.F.R. § 3.304(b) (The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.)

As the Board has found that July 2016 VA examination non-probative, the Board's remand directive was not fulfilled and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records from VA Medical Center in Richmond Virginia should be updated from August 25, 2016 to present.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Obtain a medical opinion from an appropriate VA examiner other than the one who conducted the July 2016 review, to determine the etiology of the Veteran's bilateral nuclear cataracts and left eye amblyopia.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file.

a. After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's left eye amblyopia was incurred or aggravated by his active duty or otherwise etiologically related to the Veteran's service. 

In providing an opinion as to the Veteran's left eye amblyopia, the examiner should consider the following:

(i). At his July 1978 military enlistment medical examination, the Veteran reported that he wore glasses.  He denied eye trouble.  On clinical evaluation, the appellant's eyes were normal.  His visual acuity was 20/100 on the right, corrected to 20/25, and 20/400 on the left, corrected to 20/30.  A refractive error was noted.  The diagnoses included only defective visual acuity. 

(ii).  In October 1978, the Veteran reported to an optometry center for a clinical evaluation of his eyes.  There was no diagnosis of amblyopia.

(iii).  In December 1980, the appellant was seen in the optometry clinic for a checkup.  He reported that he had always had poor vision and had received his first prescription at the age of 14 or 15.  Visual acuity for distance was 20/200 on the right, corrected to 20/25, and 20/400 on the left, corrected to 20/40.  The appellant was given a new prescription.  The impressions included left eye amblyopia. 

(iv.)  On evaluation in the eye clinic in April 1982, the appellant reported that he had been told that he did not see as well out of his left eye as he did from his right.  The examiner noted slight amblyopia.  After examining the appellant, the impression was early stages of stye formation. 

(v.)  At an eye evaluation in September 1982, the appellant reported occasional blurred distance vision with his current prescription.  Distance visual acuity was 20/70 on the right, corrected to 20/25, and 20/200 on the left, corrected to 20/25.  The appellant was provided with a new prescription.  The diagnoses included amblyopia, left eye. 

(vi). In January 1984, the appellant requested optical inserts.  It was noted that he had a history of amblyopia.  The impression was am amblyopia, left eye. 

(vii).  In May 1985, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a left eye disability.

(viii)  In a July 2016 VA examination, which was otherwise inadequate, a VA examiner noted that amblyopia should not be characterized as a congenital defect as it is not present at birth.

(ix).  A June 2010 correspondence from the Veteran's primary care physician who wrote "[i]t is not unreasonable to thing think that [amblyopia] started during the time he spent in the military."  

b. After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's bilateral nuclear cataracts were incurred or aggravated by his active duty service or are otherwise etiologically related to the Veteran's service.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


